Case: 11-10165     Document: 00511771588         Page: 1     Date Filed: 02/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 29, 2012
                                     No. 11-10165
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CYDRIC COLEMAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-38-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Cydric Coleman appeals his jury conviction for one count of conspiracy to
distribute and possess with intent to distribute 50 grams or more of a mixture
or substance containing a detectable amount of cocaine base in violation of
21 U.S.C. §§ 841 and 846, one count of conspiracy to maintain drug-involved
premises in violation of § 846 and 21 U.S.C. § 856, and two counts of possession
of a firearm in furtherance of these drug trafficking crimes in violation of
18 U.S.C. § 924(c)(1)(A) and (c)(1)(C). Coleman contends that he withdrew from

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10165    Document: 00511771588      Page: 2    Date Filed: 02/29/2012

                                  No. 11-10165

the charged conspiracies on October 16, 2007, when he gave officers a full
confession detailing his involvement in the West Side Gator Boys (Gator Boys)
drug trafficking organization and the identity of his coconspirators.
Consequently, he argues that the district court erred in admitting evidence
related to events that transpired after his withdrawal from the conspiracies and
in denying his motion for a mistrial.
      We review the district court’s evidentiary rulings for an “abuse of
discretion, subject to harmless error review.” United States v. Jackson, 636 F.3d
687, 692 (5th Cir. 2011). The district court’s denial of a motion for mistrial based
on the admission of prejudicial evidence is also reviewed for an abuse of
discretion. United States v. Valles, 484 F.3d 745, 756 (5th Cir. 2007). “A new
trial is required only when, after a review of the entire record, it appears that
there is a significant possibility that the prejudicial evidence had a substantial
impact on the jury verdict.” Id. We give great weight to the district court’s
assessment of the prejudicial effect of the evidence, and prejudicial evidence may
be rendered harmless by curative instructions to the jury. Id.
      Even if Coleman’s October 16, 2007, confession was sufficient to
demonstrate his withdrawal from the conspiracies, see United States v. Jimenez,
622 F.2d 753, 757-58 (5th Cir. 1980), and the district court abused its discretion
in admitting evidence related to events that transpired after his withdrawal, the
error was harmless. The district court instructed the jury that if it found that
Coleman had met his burden of proving that he withdrew from the conspiracy
on October 16, 2007, it could not consider any evidence after that date. “[J]uries
are presumed to follow their instructions.” Zafiro v. United States, 506 U.S. 534,
540 (1993) (internal quotation marks and citation omitted). Thus, any prejudice
was effectively mitigated by the district court’s cautionary instruction. See
Valles, 484 F.3d at 756-57.
      Further, the pre-withdrawal evidence of guilt was overwhelming. Several
witnesses testified that the Gator Boys controlled and operated numerous drug

                                         2
   Case: 11-10165   Document: 00511771588      Page: 3   Date Filed: 02/29/2012

                                  No. 11-10165

houses including: 4009 Ivanhoe Street, 3206 Puget Street, 3212 Puget Street,
2021 Morris Street, 2025 Shaw Street, and 2008 Kraft Street. The gang’s
leaders Patrick Weatherall (Weatherall), Tyrone Weatherall, and Devinn
Mitchell secured the cocaine, converted it to crack cocaine, and supplied it to
their mid-level supervisors and street dealers.      Weatherall also furnished
Coleman and others with houses from which to sell the drugs and firearms for
protection against robberies. Coleman and the other mid-level supervisors
controlled the Gator Boys’s numerous drug houses and were responsible for
collecting the drug proceeds.
      Codefendant Brandon Smith testified that he and Coleman were members
of the Gator Boys gang, that they often sold crack cocaine together at various
Gator Boys drug houses, and that Coleman was in charge of running several
drug houses. Smith also testified that he, Coleman, and other Gator Boys
working at the drug houses carried firearms for protection approximately 99.9
percent of the time. Coleman confessed that he was a member of the Gator Boys,
that he regularly purchased crack cocaine from Weatherall, and that he sold
these drugs at Weatherall’s drug houses on Ivanhoe Street, Puget Street, and
Morris Street.
      On July 10, 2006, Coleman witnessed a coconspirator sell 14.9 grams of
crack cocaine to an undercover officer at 4009 Ivanhoe Street. Coleman was
later arrested at the drug houses on 4009 Ivanhoe Street, 3206 Puget Street,
2021 Morris Street, and 2008 Kraft Street. Searches of these houses resulted in
the seizure of various quantities of crack cocaine and marijuana, as well as other
evidence of drug trafficking. At the time of Coleman’s arrest at the Gator Boys
drug house on 3206 Puget Street, officers observed a semi-automatic handgun.
The handgun was loaded, readily accessible, and in close proximity to the drugs.
As a convicted felon, Coleman’s possession of the handgun was unlawful.
Although other coconspirators were also present and arrested, law enforcement
officers testified that the handgun was in plain view and that Coleman was

                                        3
   Case: 11-10165    Document: 00511771588      Page: 4   Date Filed: 02/29/2012

                                  No. 11-10165

running the house. Although no drugs were found at the Gator Boys drug house
on 2021 Morris Street at the time of Coleman’s arrest for being a felon in
possession of a firearm, law enforcement officers explained that they did not
have probable cause to search the house. Further, Coleman confessed that he
had been selling drugs from this house for several months prior to his arrest and
that Weatherall had given him the firearm for protection against robberies. In
light of this overwhelming pre-withdrawal evidence of guilt, any error in
admitting evidence related to events that transpired after Coleman’s purported
withdrawal from the conspiracy and in denying his motion for a mistrial was
harmless. See United States v. Hawley, 516 F.3d 264, 268 (5th Cir. 2008) (“When
the other evidence of guilt is overwhelming, and the error would not have
substantially influenced the jury’s verdict, the error is harmless.”).
      Coleman also contends that the district court plainly erred in failing to
obtain a special verdict on the issue whether he withdrew from the conspiracy
on October 16, 2007. The district court’s refusal to obtain a special verdict is
reviewed for an abuse of discretion. Solis v. Rio Grande City Indep. Sch.,
734 F.2d 243, 248 (5th Cir. 1984). However, because Coleman did not object to
the verdict form in the district court, we review for plain error. See United
States v. Jones, 132 F.3d 232, 245 (5th Cir. 1998).
      As previously discussed, the district court instructed the jury that if it
found that Coleman had met his burden of proving that he withdrew from the
conspiracy on October 16, 2007, it could not consider any evidence after that
date. The district court’s instructions were clear, and Coleman has failed to
rebut the presumption that the jury followed these instructions. See Zafiro,
506 U.S. at 540. Consequently, the general verdict is not ambiguous, and the
district court did not abuse its discretion in failing to obtain a special verdict.
Moreover, Coleman cannot show that any error affected his substantial rights
because the pre-withdrawal evidence of guilt was overwhelming. Therefore,



                                        4
   Case: 11-10165   Document: 00511771588      Page: 5   Date Filed: 02/29/2012

                                  No. 11-10165

Coleman has failed to show plain error. See Puckett v. United States, 556 U.S.
129, 135 (2009).
      Finally, Coleman contends that the evidence at trial was insufficient to
sustain his conviction for possession of a firearm in furtherance of a conspiracy
to maintain drug-involved premises. Because he moved for a judgment of
acquittal at the close of the Government’s case and renewed the motion after the
jury returned its verdict, Coleman has properly preserved his sufficiency claim
for appellate review. See United States v. Villarreal, 324 F.3d 319, 322 (5th Cir.
2003).
      To prove possession of a firearm in furtherance of a drug trafficking crime,
the Government must prove that the defendant knowingly possessed a firearm
and that this possession furthered, advanced, or helped forward a drug
trafficking offense. United States v. Ceballos-Torres, 218 F.3d 409, 415 (5th
Cir.), amended on other grounds, 226 F.3d 651 (5th Cir. 2000). To prove a drug
conspiracy, the Government must prove beyond a reasonable doubt: “1) the
existence of an agreement between two or more persons to violate federal
narcotics laws; 2) the defendant’s knowledge of the agreement; and 3) the
defendant’s voluntary participation in the agreement.”         United States v.
Gonzales, 79 F.3d 413, 423 (5th Cir. 1996).          To prove maintenance of
drug-involved premises, the Government must prove that the defendant “either
managed or controlled any building, room, or enclosure, either as an owner,
lessee, agent, employee, [occupant,] or mortgagee, and knowingly and
intentionally rented, leased, or made available for use, with or without
compensation, the building, room or enclosure for the purpose of unlawfully
manufacturing, storing, distributing, or using a controlled substance.” United
States v. Onick, 889 F.2d 1425, 1431 n.1 (5th Cir. 1989); § 856(a)(2).
      Viewing the evidence in the light most favorable to the verdict, the
evidence was sufficient to establish that Coleman and others conspired
to maintain the drug houses on 3206 Puget Street and 2021 Morris Street and

                                        5
  Case: 11-10165   Document: 00511771588     Page: 6   Date Filed: 02/29/2012

                                No. 11-10165

that Coleman knowingly possessed firearms at those drug houses in furtherance
of that conspiracy. See United States v. Morgan, 117 F.3d 849, 858 (5th Cir.
1997); see also United States v. Pruneda-Gonzalez, 953 F.2d 190, 193 (5th Cir.
1992). Accordingly, the district court’s judgment is AFFIRMED.




                                      6